Citation Nr: 0622825	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  02-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected prepatellar bursitis, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from November 1992 to May 
2001, and also had a prior period of active duty for training 
from June 1990 to November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On the veteran's June 2002 substantive appeal (VA Form 9) to 
the Board, he requested a hearing at the RO before a Veterans 
Law Judge.  In July 2002, the veteran requested the hearing 
be held via videoconference, then in February 2003 he 
requested a personal hearing at the RO before a Hearing 
Officer.  In April 2003, he requested the personal hearing be 
cancelled in lieu of a VA examination, which was conducted 
that same month.  The RO sent the veteran a letter dated 
February 2004 requesting that he clarify whether he wanted a 
hearing before the Board, and he did not respond.  In August 
2004, the Board remanded this claim in order for the veteran 
to be scheduled for a magnetic resonance imaging (MRI) 
examination of his right knee.  The veteran was scheduled for 
a VA examination in June 2005, and notice for the examination 
was sent to his address of record.  However, the veteran did 
not report to the scheduled examination, and he has not 
provided good cause for why he did not appear.  A May 2003 
MRI of the veteran's right knee is included in the claims 
file.  Therefore, the Board finds that all due process has 
been satisfied with respect to the veteran's right to a 
hearing and medical examination.  


FINDING OF FACT

The competent and probative evidence of record shows the 
veteran's service-connected prepatellar bursitis, right knee, 
is characterized by normal range of motion with crepitus, 
tenderness to palpation, degenerative changes, no more than 
overall slight recurrent subluxation or lateral instability, 
and intact ligaments and menisci.  

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for prepatellar bursitis, right knee, are not met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b), 4.10, 4.40-4.42, 4.45, 4.71(a), Diagnostic Codes 
5003, 5019 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In November 2003 and September 2004, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim, as well as its duty to assist him in 
substantiating his claim under the VCAA.  The RO also sent 
the veteran a letter in April 2006, which informed him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Although the November 2003 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
September 2004 letter asked him to provide such evidence.  In 
addition, the February 2002 SOC (issued in March 2003) and 
February 2006 SSOCs contain the complete text of the VCAA 
implementing regulation at 38 C.F.R. § 3.159(b)(1), which 
contains such notice.  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, at 1333.  

The Board finds that,although the veteran was not given 
complete notification of the VCAA requirements until after 
the initial unfavorable RO decision, she has not been 
prejudiced thereby.  Together, the November 2003 and 
September 2004 letters, the February 2002 SOC, and the July 
2003 and February 2006 SSOCs provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
a discussion of the facts of the case, and the basis of the 
denials.  VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency, including VA, the service department, 
Social Security, and other pertinent agencies.  She was 
advised that it was her responsibility to either send medical 
records regarding treatment for her disability, or to provide 
a properly executed release so that VA could request the 
records for her.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for prepatellar bursitis was established 
in May 2001, and the RO assigned a 10 percent disability 
evaluation under Diagnostic Code (DC) 5299-5019 effective 
from May 2001.  Although bursitis is listed under DC 5019, it 
appears the RO assigned DC 5299-5019 pursuant to 38 C.F.R. 
§ 4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded as the first two numbers of 
the most closely related body part and "99."  See 38 C.F.R. 
§ 4.20 (2005).  Regardless, the RO evaluated the veteran's 
right knee disability under DC 5019, which provides that 
bursitis will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  

Under DC 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  

In addition to evaluating the veteran's claim under DC 5003 
for bursitis, as directed by DC 5019, the Board notes that an 
April 2003 X-ray of the veteran's knees revealed degenerative 
changes.  In evaluating the veteran's claim, the objective 
medical evidence shows he has never had limited motion.  In 
fact, the veteran demonstrated normal range of motion at the 
May 2001 and April 2003 VA examinations.  See 38 C.F.R. 
§ 4.71a, Plate II.  In addition, the veteran's right knee 
disability involves only one major joint.  As noted, a 20 
percent disability rating is warranted under DC 5003 where 
the disability involves two or more major joints or minor 
joint groups.  Therefore, the Board finds that an evaluation 
in excess of 10 percent is not warranted under DC 5003.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his right knee 
disability under all other appropriate diagnostic codes.  
However, the veteran has never been diagnosed with or been 
shown to have ankylosis of the knee, limitation of flexion or 
extension, impairment of the tibia and fibula, or genu 
recurvatum (hyperextended knee).  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5256, 5260, 5261, 5262, and 5263 (2005) are not 
for application.  The Board has also considered DC 5259, 
which provides that symptomatic removal of semilunar 
cartilage warrants a 10 percent disability rating.  The Board 
finds that, since the maximum evaluation under DC 5259 is 10 
percent, it would not assist the veteran in obtaining a 
higher rating and, therefore, is not for application.  

Under DC 5258, a 20 percent evaluation is warranted where the 
semilunar cartilage is dislocated with frequent episodes of 
locking, pain, and effusion into the joint.  In this context, 
the Board notes the April 2003 VA examination report reflects 
a diagnosis of a "suspected" right lateral meniscal tear; 
however, a May 2003 MRI revealed normal ligaments and tendons 
as well as normal medial and lateral menisci, without 
evidence of tearing or degeneration.  In addition, although 
the veteran complained of pain in his right knee, there is no 
objective medical evidence of locking or effusion in the 
right knee joint.  See May 2001 and April 2003 VA examination 
reports.  Therefore, DC 5258 is not for application in this 
case.

Under DC 5257, recurrent subluxation or lateral instability 
of the knee warrants a 10 percent disability rating when 
slight, a 20 percent disability rating when moderate, and a 
30 percent disability rating when severe.  The Board observes 
that the words "slight," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. §§ 4.2, 4.6 (2005).  

In evaluating the veteran's claim, the Board notes that, on 
examination in April 2003, there were no objective findings 
of dislocation or instability and the veteran stated he had 
no locking or giving way in his right knee.  At the May 2001 
VA examination, manipulation of the right knee revealed 
laxity in the collateral ligaments, especially on the right 
and in any degree of flexion, but the examiner noted the 
veteran's knee was stable in full extension.  In addition, X-
rays of the veteran's right knee revealed no fracture or 
dislocation.  Based on the foregoing, the Board finds the 
evidence does not support a finding that the veteran has 
moderate or severe instability as there were no subjective 
complaints or objective findings of instability or 
dislocation at the April 2003 examination, and the laxity 
found in the veteran's right knee on examination in May 2001 
only occurred in flexion and not in extension.  Therefore, 
the Board finds the preponderance of the evidence shows the 
veteran's right knee has no more than slight instability and 
thus, DC 5257 does not assist the veteran in obtaining a 
higher evaluation than the 10 percent evaluation currently 
assigned.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2005) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require it to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's right knee under the criteria of 
DeLuca, supra, the Board again notes that he has never 
demonstrated limited motion.  However, he has reported having 
recurring episodes of popping in his right knee that cause 
pain and swelling.  The objective medical evidence 
consistently shows the veteran indeed has crepitus (popping) 
on range of motion and that he has tenderness to palpation in 
the right knee; however, there are no objective findings of 
swelling, pain on motion, or instability.  See May 2001 and 
April 2003 VA examination reports.  The Board also notes the 
April 2003 VA examination report reflects the veteran was 
able to walk without external support or assistance and there 
was no evidence of an antalgic gait.  Therefore, because the 
veteran's range of motion in his right knee is not limited by 
pain, crepitus, swelling, or instability, the Board finds the 
preponderance of the evidence is against a finding that he 
has an additional functional limitation that warrants a 
rating in excess of 10 percent.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  The Board also notes that the veteran's pain, 
crepitus, and swelling are contemplated in 10 percent 
currently assigned under DC 5019 because his symptoms as 
shown in the evidence of record do not assist him in 
obtaining a higher, or even compensable, evaluation under 
that diagnostic code.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in April 2001, has 
his right knee disability been more disabling than as 
currently rated under this decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an initial 
evaluation in excess of 10 percent for prepatellar bursitis, 
right knee, and the benefit-of-the-doubt is not for 
application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected prepatellar bursitis, right knee, is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


